 In the Matter of UNION-BUFFALO MILLS COMPANYandUNITED TEXTILEWORKERS OF AMERICA(AFL) LOCALUNION No. 2135Case No. 10-C-1361.-Decided September 19, 1944DECISIONANDORDERUpon complaint issued pursuant to charges duly filed by UnitedTextileWorkers of America(AFL), Local Union No.- 2135, hereincalled the Union, against Union-Buffalo Mills Company,Fairmont,South Carolina,herein called the respondent,a hearing was heldbefore a Trial Examiner at Spartanburg,South Carolina,on May 22and 23, 1944,in which the Board, the respondent,and the Union par-ticipated by their representatives.The Board has reviewed the rul--ings of the Trial Examiner made on motions and on objections to theadmission of evidence and finds that no prejudicial error was com-mitted.The Trial Examiner's rulings made at the hearing are herebyaffirmed.On June 7,1944, the Trial Examiner issued his Intermediate Report,a copy of which is attached hereto, finding that, by discharging andrefusing to reinstate L. B. Painter and by refusing to employ DahliaPainter, the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and(3) of the Act.Exceptions to the Intermediate Report and a brief were thereafterfiled by the respondent.Oral argument was held before the Board atWashington,D. C., on August 22,1944.The respondent and theUnion were represented by counsel and participated in the oral argu-ment.Upon consideration of the entire record, including the respond-ent's exceptions and brief,we hereby adopt the findings,conclusions,and recommendations of the Trial Examiner,with the modificationsnoted below.An examination of the record convinces us that the respondentengaged in the unfair labor practices set forth in the IntermediateReport.Fairmont,South Carolina,is a small village composed ofthe respondent'smill and the surrounding company-owned housesand store.L. B. Painter and his wife,Dahlia, commenced their em-ployment with the respondent in,1911; they remained continuously58 N. L. R. B., No.-72.384 UNION-BUFFALO MILLS COMPANY385in the respondent's employ until April 1943, except for brief periods_of lay-off or illness and for the period of L. B. Painter's service inthe armed forces during World War I. The Union commenced itsorganizational efforts about 1933.Painter, employee Jim Leister,and union organizer John Nates were the leaders in the union move-ment.Painter, the first president of the Union, has continued tooccupy that office to the present time except for two or three termsserved by Leister.After winning an election in 1938, the Unionentered into a collective bargaining contract with the respondent.Painter was then president and signed the contract on behalf of theUnion. In 1942, the Union lost an election conducted by the Board;however, it has continued to exist with Painter as president, althoughno meetings have been held in the room provided by the respondentfor such purpose.'On April 8, 1943, 4 weavers on the second shift expressed to Super-intendent L. B. Gibson dissatisfaction with employment conditions.They claimed that their take-home wages, which were based upon apoundage rate, had been decreasing for a period of time.2On April9, 1943, the weavers discussed the matter with Painter, who was aloom fixer, and designated him to be their spokesman. Later on thesame day, they discussed the matter with Gibson, who proceeded withthem to the office of General Superintendent John D. Jones. Painterand the weavers explained the grievance, namely, that the wages ofthe weavers had decreased over a period of time and that the weavers"weren't getting what [they] had been making." 3 Jones replied thatIAt least one meeting of the Union,attended by 8 to 10 members,was held in Painter'shome in the spring of 1944.At that meeting he was elected to be a delegate to the Union'snational convention held in Washington, D C2Weavingopeiations at the mill were normally on a three-shift basis.Thus, in a fullday, a set of looms was run by three weavers, one on each shift.Once each day the clothproduced on a set of looms was weighed,the totalweightwas divided by three, and earnof the three weavers,if regularly assigned as such was credited with an equal share ofthe total production.It appears that whenever it was necessary to use the services ofa beginner on a set of looms during one shift,the practice was to assign two learners toperform the duties of one experienced weaver.These beginners were paid by the hour.According to Superintendent Gibson, their combined production at times exceeded that ofan experienced weaver but sometimes did not equal such production.The two experi-enced operators on the other two shifts continued to share two-thirds of the total day'sproduction,despite the fact that the normal total might be reduced in amount becauseof the inability of the beginners to produce a proportionate share"Gibson and Jones denied that they were informed that Painter was the representativeof the weavers and insisted that they assumed lie had accompanied the weavers.in orderto present a personal grievanceOn the other hand,two of the dissatisfied weavers,Lemuel D James and James Fortenberry, testified that Fortenberry informed Gibson thatthe weavers had chosen Painter to be their spokesmanThe testimony of Gibson and Jonesispatently implausible.Painter was a loom fixer and was not personally concernedin the wage grievance of the weaversMoreover, Painter had long been president ofthe Union,had signed the collective bargaining contract with the respondent on behalfof the Union,and had previously discussed grievances with the respondent,all of which]ends credence to the testimony of James and Fortenberry that the weavers had designatedPainter to act as their representative and had so informed the respondentWe there-fore do not credit the denials of Gibson and Jones and find, in accordance with the testi-609591-45-vol. 58-26 386DECISIONSOF NATIONAL LABORRELATIONS BOARDhe was unable to raise or lower their wage rate since wages were"frozen" as of September 1942.According to employee James Forten-berry, they informed Jones that "We weren't asking for a raise; [we]wanted what we had been making." Painter proposed that, since wageswere stabilized at the September 1942 level, pursuant to the President's`Stabilization Order,4 a survey be made of the wages paid the weaversbetween September 1942 and April 1943, and that the mean betweenthe highest and the lowest amounts be taken as a basic guarantee.5Jones rejected the proposal asserting that it contravened the Stabiliza-tion Order, but countered, with an offer to guarantee the weavers thehourly rate paid "spare hands," who worked in the place of absentweavers.Jones directed the company auditor to determine whetherany of the 4 weavers had failed to make, on the basis of the existingpoundage rate, the earnings of "spare hands" during the immediatelyprevious 2 or 3-week period, and to pay the weavers the difference,if such existed .3The weavers did not indicate to Jones whether theywere completely satisfied with his proposal, although all acceptedthe differential for the prior 2 or 3-week period.After the conference,the weavers decided that Jones' offer did not satisfy their demandsand that they would not return to work. At their request, on April 9,Painter informed Superintendent Gibson of their decision.Duringthe following week, a number of weavers went on strike, about 12 or13 weavers joining the original 4.Although Painter, being a loomfixer,was not personnally concerned in the wage grievance of theweavers, he went on strike in support of the weavers and became theleader of the strike.On April 15, the strikers decided to return towork and on that day Painter submitted to Gibson a list containingthe names of strikers who desired reinstatement. Individual inter-views were thereafter had, and all strikers, except Painter, were re-employed.His wife, Dahlia Painter, along with another employee, performedin the respondent's mill part-time work termed "drawer-in."Herduties, comparable to those of a set-up man, involved the introductorystep in preparing the looms for production of new patterns.,, Sheworked only when patterns were changed and it was customary formony of Jamesand Fortenberry, that the respondentwas informedthat Painter wasacting as spokesman for the weavers.9ExecutiveOrder No 9250, "Providingfor the Stabilizationof the NationalEconomy,"October 3, 1942, 7 F R. 7871.5 As mentionedabove, the weaverswere paid on a poundage basis;so far as the recordshows, they were not guaranteedany minimum rateJones and Gibson testified that the weaverscomplained merely thatthey were notmaking asmuch on a poundage rate as the "sparehands"and that Jones thereuponoffered toguarantee them the hourly rate paid the "sparehands "Even if thetestimonyof Jones and Gibson is credited,it isclear that the weaverswere requesting the establish-ment of itguaranteed minimum wage rather than a wage increase.However, asindicatedpreviouslywe have found Fortenberry and James to becredible witnesses and accordinglyrely upon theirand Painter'sversionsof the eventsoccurring at the conference withGibson and Jones.- UNION-BUFFALO MILLS COMPANY387the respondent to send for her by special messenger when her servicestime in April, apparently subsequent to April 9, Superintendent Gib-son ordered Overseer W. G. Riddle to train a new "drawer-in." Riddlehired his daughter, who thereafter performed "drawer-in" work.The respondent initially contends that the instant proceeding iswithin the doctrine established in theAmerican Newscase 7 and there-fore should be dismissed. ,We find the respondent's condition to bewithout merit since the two cases are clearly distinguishable. In theAmerican Newscase, we held- that employees who engaged in a striketo induce their employer to grant a wage increase in violation of theEconomic Stabilization Act were not entitled to the benefits of the Na-tional Labor Relations Act.Unlike theAmerican Newscase, in the in-stant case, there was no application for wage increases pending beforethe National War Labor Board when the employees resorted to strikeaction.Here, the weavers were demanding the establishment of aminimum wage.Undoubtedly, the minimum wage proposed byPainter, as well as .that offered by Jones, would require the approvalof the National War Labor Board before becoming effective, sinceitmay be assumed that the establishment of, or change in, a minimumguaranteed rate would, in effect, mean an increase in .wages for em-ployees whose production was habitually low and whose productionwould continue, in the future, to fall below the guaranteed rate.Thenormal procedure would have been to negotiate the guarantee andthen jointly to apply to,the National War Labor Board for its ap-proval.It is thus clear that the weavers went on strike to compelnegotiation of their wage demands and not for wage increases withoutthe approval of the National War Labor Board. For the foregoingreasons, we conclude that the principle enunciated in theAmericanNewscase is inapplicable to the instant proceeding.sThe respondent further contends,inter alia,that Painter was notreemployed for the reason that the respondent had filled the positionformerly occupied by Painter when he applied for reinstatement.Onthe first day of the strike, April 10, 1943, Overhauler J. L. Cochranperformed Painter's duties.9On Monday, April 12, a new employee,'Matter of American News Company, Inc,55 N L R B. 1302.8 SeeMatter of Indiana Desk Company,58 N. L. R. B. 48.8Only 2 overhaulers were employed for the entire 3 shifts of the mill's operations.Overhaulers performed major repairs involving complete cessation of work on the loomsfor lengthy periods of timeOverhaulers were paid 70 cents an hour. Each of themill's3 shifts were divided into 4 sections, each comprising 96 loomsTo each section,on each shift, a loom fixer was assigned.When the plant was in full operation and allpositions were filled, there were thus 12 loom fixers employedThe loom fixers performedminor repairs and adjustments necessary to keep the looms in operation.Loom fixersin sections 1 and 2, which were devoted to ordinary production, received 70 cents an hour.The loom fixers in section 4 received 75 cents an hour, since this section made tubing whichinvolved considerable more work than did ordinary production.The loom fixers in section3 were paid between 70 and 75 cents an hour, depending upon the proportion of tubingmanufactured on the looms of this section. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDHuffstetter,. was hired to take Painter's job as loom, fixer in section 4on-the first shift.However, Huffstetter was not able to do the work andwas dismissed on the following day.On April 14, according to therespondent's witnesses, Overhauler J. A. Manor was transferred to theposition Painter had occupied.Painter requested reinstatement forthe first time on April 15.He was not reinstated but was told byGibson to see Jones the following week.On April 23, Painter askedJones for reinstatement.Jones refused to reemploy Painter, telling,him that he had quit and that his job had been filled. Sometime inApril, employee E. V. Belcher, who therefore had worked as a weaver,was transferred to loom fixing.10 In August 1943, without recallingPainter, the respondent replaced Manor with Belcher as loom fixer onthe first shift in section 411Painter's duties, were thus performedby Manor from April 14 to August 1943.13Moreover, the respondenthired a new loom fixer about April 15, the date Painter initially ap-plied for reinstatement.Its pay roll for the week ending April 22,1943, lists J. R. Turner for the first time as loom fixer in section 1, andhe is listed as such on each pay roll thereafter until that of the weekending May 13, 1943.13On the basis of the pay-roll lists, we find thatTurner was first hired as a loom fixer during the week beginning April15 and that he quit sometime between May 6 and 13, 1943.AlthoughTurner did not assume Painter's duties in section 4, but rather workedas loom fixer in section 1, Turner's employment is significant insofaras it demonstrates that a vacancy for a loom fixer arose in section 1between April 15 and 22.14Since the work in section 1 was less arduousthan that in section 4, it is clear that Painter, a loom fixer of long ex-perience, could have performed the duties of loom fixer in section 1.15We conclude, as did the Trial Examiner, that at thetimePainter re-quested reinstatement his position had not been filled in such a manneras to preclude the respondent from reinstating him.The respondent also contends that Painter had become inefficientin his work performance before April 9, 1943, and that it was "glad"that he had "quit."The testimony with regard to Painter's allegedinefficiency is vague and unconvincing and is manifestly implausiblewhen considered in the light of Painter's employment history.We11The record does not reveal whether Belcher's transfer occurred before or after thestrike had begun." At oral argument before the Board,counsel for the respondent stated that at thistime Manor quit,having obtained employment elsewhere,but that he subsequently returnedto the respondent's employizHowever,no one was hired to fill the position of-overhauler which was vacant duringthis period.Manor devoted his entire time to loom fixing between April and August'1The oral testimony with regard to the dates of Turner's lining and separation isindefinite14The record does not reveal the employment history of the loom fixer who precededTurner in section 115At oral Argument before the Board,in discussing the reasons for the respondent'srefusal to continue Painter in its employ,counsel for the respondent stated that one ofthe reasons was that Fainter had been the only employee to urge others to strike. UNION-BUFFALO MILLS COMPANY389concur in the Trial Examiner's evaluation of the evidence on this issue.Painter had been employed by the respondent since 1911. In October1942, he was selected, from the ranks of all loom fixers, to assist in theset-up looms in section 4 devoted to the weaving of "tubing" for use ofthe U. S. Army and Navy. The work of section 4, the only section inthe plant wholly devoted to such production, was considerably morecomplicated than that of the remaining sections.Moreover, each loomfixer on the three shifts of section 4 received 5 cents an hour more thanthe loom fixers whose work was concerned with ordinary productionexclusively; thus Painter was one of the three highest paid loom fixersin the plant.In addition, the respondent argues that the policy at its Fairmontmill was never to discharge an employee outright and that, but forsuch policy, Painter would have been discharged.The evidence doesnot support the contention as to the alleged discharge policy.To sup-port the respondent's contention Overseer Riddle testified that he hadnever discharged an employee in 15 years and that his formula wasas follows : "I say, `Well, if you are not going to do your work or don'twant to do it right, do the right thing about it, or don't want to co-operate with nie about it, I will give you your time,' and nine timesout of ten they fly off mad and say `Let met have it."'Riddle furthertestified as follows with regard to the employment of Huffstetter, whoassumed Painter's job for 2 days: "I says, `Mr. Huffstetter, I don't be-lieve that you are going to be able to run that job.'And he says,`Well,' he says `I don't believe I am either.'And I says, `Now, therewas no hard feelings and to save you a moving bill I believe it wouldbe the best thing to just settle up with you and let you go somewhereelse.'And he says, `That is satisfactory."' "We conclude that therespondent's contention as to Painter's alleged inefficiency is withoutmerit.The respondent finally contends that Painter was not reemployedbecause he had been "disloyal" in that he had stopped work on produc-tion of vital war material and had urged other employees to join in thestrike and cease production.We find, as did the Trial Examiner, thatthis contention amounts to an admission that Painter was not re-employed because he had engaged in concerted activities protected bythe Act.The fact that the other strikers were reemployed indicatesthat the real reason for the respondent's refusal to reinstate Painterwas not his disloyalty but rather his union activities as leader of thestrike.We conclude and find, as did the Trial Examiner, that L. B. Painterwas refused reinstatement on April 15, 1943, and thereafter, because16Although Riddle and Gibson testified that they had discussed with Painter his workperformance, it does not appear that they eN er talked to Painter in this manner.Ad-mittedly,Painterwas never warned of impending discharge because of his allegedinefficiency. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe assisted the Union and engaged in concerted activities with otheremployees for the purposes of collective bargaining and that' suchrefusal was, in effect, a discharge:With respect to Dahlia Painter, the respondent contends that itbelieved that she had quit and argues in support of such contentionthat she never requested work after April 7, although she saw Super-However, it is clear that throughout the many years of her employ-ment by the respondent it was customary to summon her to work b:specialmessenger when new lines were being run. The respondentalso argues that it informed the Regional Director after the filingof charges by the Union that Mrs. Painter could have work wheneverrequested and whenever there was "drawer-in" work.However, such'information was not relayed to Mrs. Painter; and neither Super-intendent Gibson nor any other management representative ever in-formed her of the respondent's attitude or asked her to work, althoughGibson saw her two or three times each week. The respondent's fur-ther argument that it deemed her to have quit along with her husbandis refuted, as the Trial Examiner found, by the fact that Painterrequested reemployment for himself on April 15 and 23.The factthat Mrs. Painter's name was not included in the list of strikers de-siring reinstatement, which Painter presented on April 15, is withoutsignificance since she was not,a striker.We find, as did the TrialExaminer, that the respondent failed and refused to employ DahliaPainter after April 9, 1943, because her husband was the leader of theUnion and engaged in concerted activities with other employees fortheir mutual protection.We further find that, by discharging andrefusing to reinstate L. B. Painter and by refusing to employ DahliaPainter, the respondent discriminated with respect to their hire andAct and thereby interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act, including reinstatement with back pay for L. B. Painter andDahlia Painter,The respondent urges that it should not be required to make L. B.Painter ,whole for loss of pay because he did not make a reasonableeffort to obtain employment elsewhere.Painter did not file an appli-cation for employment with the United States Employment Serviceuntil early in September 1943, for the reason, according to his testi-mony, that he was not aware of the function of the United States UNION-BUFFALO MILLS COMPANY391Employment Service until it was bi ought to his attention by a repre-sentative of the Union late in August.Between April and August1943, he made no attempt to find employment elsewhere.When heregistered with the United States Employment Service in September,he was offered a job on the third shift beginning at midnight in an-other mill some 8 or 9 miles distant from Fairmont, but he was unableto accept- the position because he had no automobile and there wasno means of public' or other conveyance between Fairmont and theother mill?7Painter testified that he had lived in Fairmont since1911; that he desired reinstatement at the respondent's mill; that, tohis knowledge, the respondent needed loom fixers; and that, due to thefiling of charges, he believed his reinstatement would be imminent.He had continued to live in the company-owned house and had notpaid any rent thereon or any electricity bills since April 1943.In view of our policy enunciated in theOhio Public Service Com-panycase,18we find that Painter did'not make the kind of effort toobtain other employment which, under present conditions, a dis-charged employee may reasonably be expected to make.His loss ofearnings, between the date, of his discharge and the date that he regis-tered with the United States Employment Service, is therefore foundto have been a type of loss for which the respondent should not andwill not. be directed to reimburse him.We find, however, that theposition offered him when he registered with the United States Em-ployment Service was not substantially equivalent to his position withthe respondent and that its rejection by Painter, under the circum-stances, was not a willfully incurred loss.We shall, therefore, orderthe respondent to offer L. B. Painter immediate and full reinstate-ment to his former or substantially equivalent position without preju-dice to his seniority and other rights and privileges, and to make himwhole for any loss of pay he has suffered or may have suffered byreason of the discrimination against him, by payment to him of asum of money equal to the, amount which he normally would haveearned as wages during the period from the date he registered with theUnited States Employment Service to the date of the respondent'soffer of reinstatement, less his net earnings 1fl during such period.Having also found that the respondent discriminated in regard tothe hire and tenure of employment of Dahlia Painter, we shall orderthat the respondent offer her immediate and full reinstatement 'to her17 It is not clear how he was able to obtainState unemploymentcompensationwithoutregisteringwith United States Employment Service78Matter of The OhioPublic ServiceCompany,52 N L R B 725 -19By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employeein connection with obtaining work and working else-where thanfor the respondent,which wouldnot have been incurred but for his unlawfuldischargeand the consequent necessityof his seekingemploymentelsewhereSeeMatterof Crossett Lumber Company,8 N. L. R B. 440.Moniesreceivedfor work performed uponFderal, State,county, municipal, or other work-relief projectsshall be considered as earn-ings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. 8 7. 392DECISIONS OF_NATIONAL LABOR RELATIONS BOARDformer or substantially equivalent position, and to make her wholefor any loss of pay she may.have suffered because of the respondent'sdiscrimination against her, by payment to her of a sum of money equalto the amount which, but for the respondent's discrimination againsther, she normally would have earned as wages during the period fromthe date of the discrimination to the date of the offer of reinstatement,less her net earnings during such period.20ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Union-Buffalo Mills Com-pany, Fairmont, South Carolina, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in United Textile Workers of Amer-ica (AFL), Local Union No. 2135, or any other labor organization ofits employees, by discriminating in regard to their hire or tenure ofemployment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Textile Workers of Amer-ica (AFL), Local Union No. 2135, or any other organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to L. B. Painter and Dahlia Painter immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;Make whole L. B. Painter for any loss of pay suffered by himby reason of the respondent's discrimination against him by paymentto him of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of his registration with the UnitedStates Employment Service to the date of the respondent's offer ofreinstatement, less his net earnings during such period ;(c)Make whole Dahlia Painter for any loss of pay suffered by herby reason of the respondent's discrimination against her, by paymentto her of a sum of money equal to the amount which she normallywould have earned as wages from the date of the respondent's dis-20 See footnote 19,supra. UNION-BUFFALO MILLS COMPANY393crimination against her to the date of the respondent's offer of rein-statement, less her net earnings during such period;(d)Post immediately in conspicuous places throughout its mill atFairmont, South Carolina, and maintain for a period of not less thansixty (60) consecutive days from the date of posting, notices to itsemployees, stating : (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a), (b), and (c) of thisOrder; and (3) that the respondent's employees are free to becomeor remain members of United Textile Workers of America (AFL),Local Union No. 2135, and that the respondent will not discriminateagainst any employee because of membership in or activities on behalfof that organization;(e)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN MiLLis took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. John H. Garver,for the BoardMessrs. L. W. Perrin,and A. E.Tinsley,of Spartanburg, S. C, andJohn D. Jones,of Union, S. C., for the respondent.Mr. W. R. Herrod.of Spartanburg, S. C., for the Union.STATEMENT OF THE CASEUpon an amended charge filed March 30, 1944, by United Textile Workers ofAmerica (AFL), Local Union No. 2135, herein called the Union, the NationalLabor Relations Board, herein called the Board, by its Regional Director for theTenth Region (Atlanta, Georgia), issued its complaint, dated April 6, 1944, againstUnion-Buffalo Mills Company, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(1) and(3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the complaint and notice of hearing thereon were duly served upon the re-spondent and the Union. -With respect to the unfair labor practices. the complaint alleges, in substance:(1) that on April 16, 1943, the respondent discharged and refused to reinstate L.B. Painter because he participated in a strike and because he joined and assistedthe Union and engaged in concerted activities with' other employees for thepurpose of collective bargaining or other mutual aid or protection; (2) that sincethe same date the respondent had refused to employ Dahlia Painter because sheis the wife of L. B. Painter,and because she joined and assisted the Union andengaged in concerted activities as above described;and (3)that by these actsthe respondent interfered with,restrained and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer, undated but filed with the Regional Director before the openingof the hearing, the respondent denied having engaged in any unfair labor prac-tices but set forth certain affirmative allegationswhich will be discussed herein-after.Pursuant to notice, a hearing was held in Spartanburg, South Carolina,on May 22 and 23, 1944, before the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner.The Board and the respondent were rep-resented by counsel, the Union by a representative.All parties participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues.At the close of the hearing the Trial Examiner granted a motion, made withoutobjection by counsel for the Board, to conform the pleadings to the proof inminor particulars.Following the receipt of all evidence and testimony, counsel for the Boardand counsel for the respondent argued orally before the Trial Examiner, thearguments appearing in the official transcript of the proceedings.Thereaftercounsel for the respondent filed with the Trial Examiner a written "addition tooral argument" and a brief.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT,1.THE BUSINESS OF THE RESPONDENTUnion-Buffalo Mills Company is a New York corporation. Its principal placeof business is in Greenville, South Carolina. It owns and operates a cotton tex-tilemill located at Fairmont, South Carolina, the only plant with which thisproceeding is concerned.At its Fairmont plant the respondent is engaged inthe manufacture, sale and distribution of cotton sheeting and print cloth.Theprincipal raw materials used at this plant include cotton, coal and starch.Rawmaterials valued at more than $200,000, or about 50 percent of the total usedannually, are obtained from the States of Georgia, Alabama, Mississippi, Texas,and other States other than South Carolina.About 80 percent of the productsand transported in interstate commerce to and through states other than SouthCarolina.The respondent concedes that it is engaged in commerce within themeaning of the Act.-II.THEORGANIZATION INVOLVEDUnited Textile Workers of America (AFL), Local Union No. 2135,is a labororganization admittingtomembership employeesof the respondent at itsFairmont plant.III.THE UNFAIR LABOR PRACTICESA. The discriminatory refusal to reinstate L. B. Painter and Dahlia Painterfollounng a strike in April, 19431.Events preceding the strikeDuring an undetermined"' period before"April, 1943, weaving operations atthe Fairmont plant were on a three-shift basis.Thus, in a full day, a set oflooms was run by three weavers, one on each shift. They were paid on a"poundage" basis.Once each day the cloth produced on a set of looms wasweighed, the total weight was divided by three, and each of the three weavers,if regularly assigned as such, was accredited with an equal share of the total UNION-BUFFALO MILLS COMPANY395productionIf one of the three weavers was a "learner," or inexperienced, hewas paid by the hour. The other two continued to share two-thirds of thetotal day's production, despite the fact that the normal total might be appreciablyreduced.Some of the weavers became dissatisfied with the decreasing amountof wages they were receiving.On Thursday, April 8, when the four weaversof the second shift received their "statements," they "stopped off" their loomsbecause, one of them explained at the hearing, "we were making less than whatwe had made " Superintendent L. B Gibson came to the weave room, agreedto do something about their complaint the next day, and the weavers resumed-theirwork.When the same weavers reported for the second shift the nextclay,Gibson told them, "you got a better run off this week and bound to pick,up."The weavers were not content with this settlement of their grievance,"stopped off" the looms, and sent for loom-fixer L. B. Painter, who then was,and for many years had been, head of the Union.' They met Painter and Super-intendent Gibson outside the mill.One of the weavers told Gibson that Painterwas to represent them, and the five employees, together with the superintendent,proceeded to the office of General Superintendent John D. Jones. Painter andthe weavers explained the grievance.After some discussion Jones stated thatalthough wages were frozen, he would make arrangements to guarantee thatthe regular weavers, being paid on a poundage basis, would receive at least asmuch as "spare hands," who were paid by the hour. Jones then left the office.The weavers- went outside, considered Jones' offer, and decided that they werenot satisfied with it.At their request, Painter informed Gibson of their decisionnot to return to work.A number of weavers on other shifts thereafter joined in the work "stoppage."During the ensuing week, so far as the record reveals, neither the weavers normanagement made any effort to resume negotiations.2.End of the strike; strikers except Painter reinstated upon requestAlthough he was a loom-fixer and had no grievance directly relating to hisown wages or working conditions, Painter stayed out with the weavers andparticipated in the effort to gain support among other workers for them.OnApril 15 the striking weavers met at Painter's home, a company-owned dwellingsituated a few yards from the mill office, and voted to return to work. Painterthereupon went to the mill office, presented Gibson with a list of 19 employees,2and requested reinstatement for all.Gibson told him that they must applyindividually.Painter reported back to the group at his home. Those whoseparately went to the office and asked for their jobs were thereafter reinstated,with the exception Of Painter.Painter applied, as an individual, on April 15,but was not reinstated.He was told that he must see Jones, when the lattercame to the mill the following week.On April 23 Painter asked Jones for reinstatement. Jones refused, telling himthat he had quit and that his job had been filled. Painter was later given aseparation slip, bearing a notation made by the respondent that the reasonfor his "separation" was that he had "voluntarily quit," and "left on his ownaccord."'The Union was first organized about 1933.At one period its international affiliationwas transferred from the A. F of L to the C. I 0Following ad-election in 1938, won`"bythe Union, the respondent and the Union, then affiliated with the C. I. 0., entered into acollective bargaining agreement.Painter was then president of the Union.At a Boardelection in 1942, when the Union was affiliated with the A F. of L., it failed to poll amajority.The Union, however, has since then continued in existence, with Painter as itspresident.2According to Gibson's testimony, it appears that four or five employees thus listed hadbeen out ill and had not been on strike.E 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Failure of the respondent to employ Dahlia Painter after April 9Dahlia Painter, as well as her husband, worked at the respondent's plantfrom 1911 to April 1943. For some time before April, she and one other womanwere engaged in work called "drawing in." She worked only when new patternswere being prepared.While a job was in process she worked each day; whenfinished she remained at home until a new pattern was to be made.Wheneverher services were again required, it had long been the custom for managementto send someone up to the house for her. Since April 7, 1943, Mrs. Painter hasnot been 611ed for any work by the respondent.4.The respondent's contentions as toL B. andDahliaPainter(a) As to L. B. PainterIn its answer the respondent advances the following allegationsas its reasonsfor not reinstating L B. Painter when he applied on April 15.(1) "... for a number of years and for several months" before April9,1943, Painter had become "more and more inefficient" in performanceof his duties, but the Plant Superintendent had hesitated to discharge himbecause of his length of service and because of the hope that he would im-prove.When he "elected to quit" on April 9, however, the respondent was"very glad" and immediately "filled his job."(2)The respondent's production records showed that during fourteenweeks after April 9, Painter's successor increased productionon the sameoperation 10-percent over that of Painter's production record forthe samelength of time before April 9.Having compared such records, the respond-ent felt that it "owed a high obligation to the United States Government tokeep on the job a man who had demonstrated his greater interest and higherproductivity."(3)On April 9 Painter was working on the only "section" in the weaveroom wholly engaged in weaving for the U. S Government; he knew thatthat cloth was "sorely needed and a delivery thereof would probably resultin the saving of the lives of our boys", but that he nevertheless quit his job,and "exercised every effort that he could individually and not collectively topersuade, intimidate and coerce other employees to follow his example "Because of this "lack of loyalty" to the respondent and to the United States,the respondent refused to reinstate him.In a number of important respects the evidence adduced by the respondent fallsfar short of supporting the facts alleged by the respondent to have been thebasis for its decision not to reinstate Painter, thus casting doubt upon the validityof its other allegations.As to (2) above, the comparative production of Painterand his successor, no merit could be accorded the better record of the successor,even if proven, as a reason for failing to reinstate Painter on April 15. On thatdate, the respondent could hardly have known, in advance, what Painter's suc-cessor or successors would accomplish during the next fourteen weeks. But therecord fails to prove the facts alleged.During the hearing the respondent with-drew an offer of what it claimed to be comparative production records, referredto in the answer, after examination of the documents made it apparent that theywere actuallynotthe individual records either of Painter or his successor.Andno records bearing upon the point were thereafter offered by the respondent.As to that part of (1) which alleges that Painter's job was "immediately filled",the testimony of the respondent's own witnesses established that, while work onthe looms continued during Painter's absence, it was mainly performed by loom- UNION-BUFFALO MILLS COMPANY397fixers or overhaulers already on the respondent's pay roll,' and no new loom-fixer was employed to take Painter's place until just,before April 22, severaldays after Painter applied for reinstatement.-As to the part of (1) which alleged that Painter's work had been unsatisfactorybefore April 9, Plant Superintendent Jones testified :I had had complaints in the past his services were not satisfactory . . .He declared that he had received complaints about Painter from SuperintendentGibson "several times over a period of two or three years perhaps."He esti-mated the number of times such complaints reached him as four or five, butsaid that he had advised Gibson not to discharge him.Gibson testified :...Many nights I worried over him trying to get him to work . . . I haveno objection to his sending for his breakfast once or twice a week and sittingdown for a half hour and eating his breakfast but that man, every morning, -the first thing, his wife would bring his breakfast and sit out for just aslong as he could and eat his breakfast and us paying him 75 cents an hourand having to put loom overhaulers and all like that on his job to run it,and the weavers and loom fixers are grumbling about him not running hisjob.Except for the "breakfast" episodes, Gibson cited no specific instances of Painter'sfailure to work, nor did he claim that he ever told Painter not to eat his break-fast on company time or that there was any rule against a practice which he ad-mitted was permissible "once or twice a week". It is common knowledge, in theTrial Examiner's opinion, that breakfast, if eaten at all, is a daily habit formost employees and not indulged in only "once or twice a week."Nor did Gibsoncite any specific instances of complaints received from weavers or loom fixersabout Painter.At one point he testified that an `over-hauler", who regularlyrepaired looms, complained about "running" Painter's job, but his later testimony,however, as well as that of the overhauler, established that the actual grievancewas not that he had to help Painter, but that while helping him he received lessmoney for loom-fixing than Painter was getting.Overseer Riddle, under whomPainter directly worked, testified that he had known the latter for 31 years,and that he had done as well at loom-fixing as "anybody else" until the last fewmonths of his employment.He declared that during the last few months it hadbeen. necessary to have an overhauler help Painter on the loom-fixing job.Thetestimony of Riddle, however, and that of other members of management, estab-lishes that the nature of the job, and not Painter's inefficiency, created thenecessity for a helper.Management witnesses admitted that in October, 1942,Painter had been selected, of all loom-fixers, to assist in the set-up and to takecharge of operating a set of looms devoted especially to the weaving of "tubing",designed for use of the Armed Forces.They admitted, also, that Painter's sec-tionwas the only section wholly engaged in such production, that the processwas more complicated than that used on other sections, and that there was con-siderably more work involved in keeping the looms in operation.They admitted,moreover, that Painter was the highest paid loom-fixer employed at the plant,and Gibson stated that he cared for its "most important" section of looms.When asked why, if Painter's work was unsatisfactory, he continued to keephim on this section,Gibson replied :...he had been with us all these many years, and we were still trying toget some work out of him and thought that maybe some one of these dayshe would wake up and change his attitude and go to work.aDuring the second and third day of Painter's absence,a new employee was tried out onthe job, but was then asked to leave because he could not perform its duties satisfactorily. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDHe also declared :The boss is an awful good Christian man over there,, and this man has beenwith us a long, long time.(b)As to Dahlia PainterIn its answer the respondent alleges that it has never refused employment toDahlia Painter, and that it is and has been perfectly willing to employ her in thejob in which she was engaged "when, as and if" the work becomes availableAs in the case of her husband, the testimony of the respondent'switnesseswholly refutes the allegations of its answer.Riddle testified that sometime inApril 1943 Gibson told him to "put somebody on" to learn to draw in, that hehad thereupon assigned his own daughter to this work, and that she had workedat this job ever since thenGibson testified that he "just' thought" Mrs. Painter,"had quit with her husband." but admitted that there had been work for hersince April 7.Since reinstatement was refused Painter on April 15 by Gibsonhimself, no credence can be accorded his explanation that he "thought" Airs.Painter had "quit with her husband".ConclusionsIn short, the contentions of the respondent as to both L B and Dahlia Painter,except as they refer to the former's participation in the strike, either lackcredible support in the evidence or are completely refuted by the respondent's ownwitnesses.The Trial Examiner concludes and finds that there is no merit in therespondent'sclaims:(1) that Painter was refused reinstatement because hisjob was filled at the time he applied or because his work before April 9 had beenunsatisfactory; and (2) that Dahlia Painter had been given no work sinceApril 7 because no work has been available.The other contention of the respondent,-that Painter was denied reinstate-ment because of his "disloyalty" in leaving his work, is plainly an admission ofPainter's strike activities.The respondent well knew that Painter had "struck"with the weavers, although he had no personal grievance. It knew that he hadbeen for years the head of the Union, since he had previously joined with itsown officeis in signing a contract and had brought grievances to management.It knew that Painter was the spokesman for the weavers, and with them hadpresented their complaint about wages to Jones, before the strike.Gibson ad-mitted having heard Painter urge at least one weaver on another shift, to jointhe strikePainter also, led the collective effort to seek reinstatement of thestrikers.The denial by counsel for the respondent, in oral argument, thatfainter had engaged in "concerted activities," while at the same time admittingthat he had participated in the work stoppage with the weavers is, at best, arhetorical inconsistency and a contradiction in terms.The undersigned furtherfinds that there is no merit in the respondent's contention that Painter wasdischarged for "disloyalty".The TrialExaminerconcludes and finds that L B. Painter was refused rein-statement on April 15, 1943, that such refusal was, in effect, a discharge, andthat such discrimination in his hire and tenure of employment was because heassisted the Union and engaged in concerted activities with other employees forthe purpose of collective bargainingIt is also found that the respondent failedand refused to employ Dahlia Painter, 'after April 9, 1943. becau,§e her husband UNION-BUFFALO MILLS COMPANY399was head of the Union and engaged in concerted activities.'By discharging andIefusing to reinstate L. B. Painter,and by refusing to employ Dahlia Painter,`the respondent has discouraged membership in the Union and concerted activitieson the part of employees for the purpose of collective bargaining or other mutualaid or protection,and has interfered with, restrained,and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.In his "addition to oral argument,"counsel for the respondent apparentlyrefers to "The American News Company, Inc.," case as an additional authorityfor not refusing to reinstate Painter.The cases clearly are not analogous, andthe TrialExaminerfinds the contention to be without merit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section III, above, occurringin connection with the operation of the respondent's business described in SectionI above, have a close, intimate and substantial relation to trade, traffic and com-merce among the-several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceSince it has been found that the respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the ActIt has been found that the respondent discriminated in regard to the hireand tenure of employment of L. B. Painter and his wife, Dahlia Painter.There-fore it will be recommended that the respondent offer them immediate andfull reinstatement to their former or substantially equivalent positions. It willbe further recommended that the respondent make them whole for any loss ofpay they may have suffered by reason of the discrimination by payment toeach of them of a sum of money equal to the amount he or she would normallyhave earned as wages during the period from the date of the discriminationagainst him or her to the date of the offer of reinstatement, less his or hernet earnings°during said period.Counsel for the respondent urges that the respondent should not be re-quired to make L. B. Painter whole for loss of back pay because he did notmake a reasonable effort to obtain employment elsewhere.Under the circum-stances revealed herein, the Trial Examinerfinds no meritin this contention.The Painters live in a wholly owned company village, miles from any othercommunity.They had both worked for the respondentsince1911.They livedin a company-owned house.After his discharge the respondent permitted themto live there without paying rent. Painter knew nothing about making hisavailability known to the U. S. Employment Service until late in August orearly in September, 1943He then reported as recommended by someone at theUnion office, and was offered a job in another town, miles from the company-4The complaint alleges that she was discharged for the additional reasons that she joinedthe Union and engaged in concerted activitiesThe Board failed to adduce any proof thatshe was a Union member,or that she joined in the strike5Memphis Furniture MfgCo, 96 F (2d) 1018 (C. C A 6).6 By "net earnings"ismeant earnings less expenses,such as for transportation, room,board, incurred by an employee in connection with obtaining ilork and working elsewherethan for the respondent,which would not have been incurred but for his unlawful dis-charge and the consequent necessity of seeking employment elsewhereSeeMatter ofCrossett Lumber Company and United Brotherhood of Carpenters and Joiners of America,Lumber Workers Union, Local2590, 8 N. L. R B 440Wines receded for work performedupon Federal,State, county,municipal,or other work-relief projects shall be consideredas earningsSee RepublicSteel Cot poratson v N. L R.B ,311 U. S 7. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDowned village.The job was on the night shift; he was without means of trans-portation and did not accept the job.He has been notified of no other offersince then.Upon the basis of the above findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Textile Workers of America (AFL), Local Union No. 2135, is a labororganization within the meaning of Section 2 (5) of the Act.-2.By discriminating in regard to the hire and tenure of employment of L. B.Painter and Dahlia Painter, thereby discouraging membership in United TextileWorkers of America (AFL), Local Union No. 2135, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is'engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the TrialExaminer recommends that the respondent, Union-Buffalo Mills Company, itsofficers, agents, successors and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Textile Workers of America (AFL),Local Union No. 2135, or any other labor organization of its employees, by dis-couraging or refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to the hire and tenure of employment or any terms orconditions of their 'employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights of self-organization, to form labor organiza-tions, to join or assist United Textile Workers of America (AFL), Local UnionNo. 2135, or any other labor organization, to baigain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to L. B. Painter and Dahlia Painter immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges;(b)Make whole L. B. Painter and Dahlia Painter, in the manner set forthin the section entitled "The remedy," for any loss of pay they may have suffered ;(c)Post immediately in conspicuous places throughout its mill at Fairmont,South Carolina, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraphs 1 (a) and (b) of these recommendations; (2) that. therespondent will take the affirmative action set forth in paragraphs 2 (a) and(b)-of the recommendations; and (3) that the respondent's employees are freeto become or remain members of United Textile Workers of America (AFL), Local UNION-BUFFALO MILLS COMPANY401Union 2135, and that the respondent will not discriminate against any employeebecause of his membership in or activities on behalf of that organization.(d)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, anyparty or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board, RochamblauBuilding,Washington, D. C., an original and four copies of a statement inwriting, setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceedings (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.C.W. WHITTEMORE,Trial Examiner.Dated June7. 1944.609591-45-vol. 58-27